By the court.

*


The statute declares that summonses, il in all cases, shall briefly give the same information to the defendant which the declaration gives more at large, and shall contain the substance thereof.” In this case there is a material variance between the bond described in the declaration and the bond described in the summons. The bond, mentioned in the declaration, is not a bond payable on demand. It was not payable at all until the town, by vote, directed how it should be paid. The summons then did not give briefly the same information to the defendant which the writ gave moré at large. And, as the statute directs that in such a case the writ shall abate, the plea, in this case, must be adjudged sufficient.

 Parker, J. having been of Counsel did not sit.